Citation Nr: 0907768	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  03-28 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to service connection for a low back disability 
(claimed to be the residual of a back injury in service).



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty with the 
Merchant Marine from August 14, 1944 to January 5, 1945, 
February 8, 1945 to May 10, 1945, and June 13, 1945 to August 
15, 1945; and with the Army from February 1946 to February 
1949.  The case is before the Board of Veterans' Appeals 
(Board) on remand from the United States Court of Appeals for 
Veterans Claims (Court).  This case was originally before the 
Board on appeal from a January 2002 rating decision by the 
Cleveland, Ohio Department of Veterans Affairs (VA) Regional 
Office (RO) that denied service connection for a low back 
disability.  The Veterans claims file is now in the 
jurisdiction of the Los Angeles, California RO.  In August 
2005, the Board granted a motion to advance the case on the 
Board's docket due to the Veteran's advanced age and remanded 
the case for further development.  In a decision issued in 
January 2007, the Board denied the Veteran's claim.  The 
Veteran appealed that decision to the Court.  In March 2008, 
the Court issued an order that vacated the January 2007 Board 
decision and remanded the matter on appeal for readjudication 
consistent with the instructions outlined in the March 2008 
Joint Motion by the parties.  In February 2009, the Veteran's 
attorney submitted argument in support of the Veteran's claim 
with a waiver of RO consideration of this argument.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. In May 2008, the appellant was asked to provide 
information and a release so the RO could obtain previously 
identified private treatment records; the appellant was 
advised of the consequences of a failure to respond to a 
request for the information and evidence sought.

2. The appellant and his attorney's answers to the request 
for this critical information and evidence have been 
nonresponsive. 
CONCLUSION OF LAW

By not providing requested evidence, or the information 
needed for development for such evidence, necessary for a 
decision on the merits of this claim, within one year of 
request, the appellant has abandoned the claim.  38 U.S.C.A. 
§§ 5107, 7105(d)(5) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.158 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1) (including as amended effective May 30, 2008, 
73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision, August 
2005, April 2006, July 2006, and May 2008 letters provided 
certain essential notice prior to the readjudication of his 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  These letters explained the evidence necessary to 
substantiate his claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing 
and, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), informed him of disability rating and 
effective date criteria.  He has had ample opportunity to 
respond/ supplement the record and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  

Regarding the duty to assist, VA has obtained the Veteran's 
service treatment records (STRs) and some of the records of 
pertinent VA and private post-service medical treatment.  VA 
also attempted further development, and initiated such by 
requesting releases from the Veteran for additional private 
treatment records from Dr. S. C.  However, neither the 
Veteran nor his attorney has provided any information 
regarding these records to help VA secure them and the record 
is incomplete without these documents.  Given the 
circumstances, VA has met its assistance obligations.  No 
further assistance is required.  The Veteran is not 
prejudiced by the Board's proceeding with appellate review.

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

If certain chronic disease (here, arthritis) is manifested to 
a compensable degree within a specified postservice period 
(one year for arthritis), it may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

A certification from the National Personnel Records Center 
(NPRC) in St. Louis, Missouri, reflects that the Veteran's 
STRs may have been destroyed in a 1973 fire at that facility.  
In such a situation, VA has a heightened duty to assist him 
in developing his claim.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  Post-service medical evidence becomes even more 
critically important when there are no service records 
available.

The record reflects the Veteran has a current low back 
disability as the evidence contains diagnoses of degenerative 
joint disease and degenerative disc disease of the lumbar 
spine.  

The Veteran alleges that his low back disability is a 
residual of an injury in service that occurred during a 
typhoon when he was stationed on the Cubits Gap sailing 
vessel.  The logbook of the Cubits Gap is of record and 
establishes that the Veteran served aboard the tugboat.  
However, over the years, he has provided several different 
accounts regarding how he injured his back, including that he 
had to stand a large barrel upright; that he had to prevent a 
refrigerator from tipping over; that he caught the motor of 
the refrigerator after it exploded so it would not hit the 
chief engineer; and that he was thrown out of his bunk by the 
force of the typhoon.  The occurrence of the typhoon is 
supported by a lay statement from G. K. who was on a 
different sailing vessel off Guam and remembered the severity 
of a typhoon that hit his boat during the same time period.  
Additionally, the Cubits Gap logbook indicates the chief 
engineer was injured during an explosion in the Frigidaire; 
however, it does not show the Veteran was present during the 
incident.  Hence, the circumstances surrounding the Veteran's 
injury or whether he was injured at all remain unclear and 
the varying statements from the Veteran throughout the appeal 
raise credibility questions.

Private treatment records show the Veteran first complained 
of back pain to a medical professional in March 1981 after 
injuring his back while checking tires on the bus he drove.  
Subsequent December 1988 private treatment records show the 
Veteran reported his back problems began in 1987 when he was 
injured pulling a battery out of a bus.  

In August 2002, the Veteran's then representative submitted 
an August 2002 MedPlus private treatment record.  He 
indicated the record showed treatment by Dr. S. C.; however, 
the record is unsigned and does not contain the name of any 
medical professional.  This record notes the Veteran 
originally had a severe injury during World War II when he 
was handling a large 200 to 400 pound container.  The pain 
was mild at the time, but got slowly worse over the years and 
his back was never the same after that incident.  The 
examiner noted the Veteran did not remember any other 
injuries to his low back.  He provided the following opinion:  
"The [World War II] incident caused today's [degenerative 
joint disease] in all likelihood.  Should receive VA benefits 
in my opinion or retro.  This patient's character and 
veracity is excellent - I don't believe he is 'milking the 
system.'"  

Statements from the Veteran's ex-spouse and his daughter 
indicate that the Veteran has been seeing doctors and 
chiropractors for back problems since shortly after service.

In response to an August 2005 letter requesting private 
treatment records, the Veteran provided VA Form 21-4142, 
Authorization and Consent to Release Information to VA, for 
Dr. S. C. for treatment in May 1989.  The address reported on 
this form was incorrect and the RO's letter requesting these 
records was returned as undeliverable.  An April 2006 letter 
requested the Veteran provide an updated address for Dr. 
S. C.  In May 2006, he submitted a VCAA notice response 
indicating he had no other information or evidence to give to 
VA to substantiate his claim.  He did not provide a specific 
response to the RO's request for an updated address for Dr. 
S. C.  

On August 2006 VA examination by an orthopedic surgeon, the 
Veteran reported that he has been on medical retirement from 
the U. S. Postal Service for the last twenty-five years and 
that prior to his retirement he worked as a letter carrier 
for twenty-seven years.  He reported that he was injured 
during a typhoon in 1944, when he was thrown out of a lower 
bunk by the rocking boat.  He stated he had some soreness in 
his back at the time, but did not receive any medical 
treatment then or during his subsequent service in the Army.  
He remembered first seeing a doctor for his back pain in the 
1950s and several years later the pain began to radiate into 
his right lower extremity.  The diagnosis was degenerative 
spondylosis, lumbar region, extensive, and symptoms of 
intermittent radiculitis, L5, right.  The examiner stated 
that the degenerative changes were fairly advanced.  After 
completing a thorough review of the claims file, the VA 
examiner noted that while the Veteran told him he injured his 
back during service when he was thrown out of his lower bunk, 
other records in the claims file state that he injured his 
back when he was trying to prevent a refrigerator from 
tipping over.  Medical records from 1981 and 1987 indicated 
claims for work-related low back injuries, but did not 
mention any injuries prior to 1981.  He commented that it 
seemed disingenuous for the Veteran to file work-related 
disability claims without mentioning any service-related 
injuries, and then subsequently file a claim for VA 
compensation and pension benefits based on an undocumented 
service injury.  The doctor provided the following opinion:  
"At this point there is insufficient evidence to indicate 
that his current low back problem relates to activities which 
occurred during military service some sixty years ago.  There 
is no evidence of reporting the injury, receiving any initial 
treatment, or having any disability rating when he left the 
service, either then or during his subsequent time with the 
Army."

In response to a September 2006 supplemental statement of the 
case (SSOC), the Veteran again indicated that he had no more 
information or evidence to submit.

In its January 2007 decision, the Board denied the Veteran's 
claim after weighing the evidence and concluding that the 
August 2006 VA examiner's opinion had more probative value 
than the August 2002 opinion.  The Joint Motion found that 
the Board had not adequately considered and discussed lay 
statements submitted by the Veteran, his ex-spouse, and his 
daughter and noted that the Board was free to seek any other 
evidence it felt was necessary to the timely resolution of 
the Veteran's claim.  
As noted, the Veteran's credibility is in question, as his 
statements have been contradictory throughout the appeal 
period, both in statements submitted to VA and in statements 
made to various medical professionals; hence, the Board 
determined that pertinent treatment records from Dr. S. C. 
were crucial to adequately adjudicating the Veteran's claim 
and the May 2008 remand specifically asked the RO to request 
more information from the Veteran regarding these records.  
In addition to citing 38 C.F.R. § 3.158(a), the Board's May 
2008 remand advised the Veteran that the requested records 
were "critical to a determination in this matter."  Where 
evidence requested in connection with an original claim is 
not furnished within one year after the date of the request, 
the claim will be considered abandoned.  38 C.F.R. 
§ 3.158(a).

In a May 2008 letter, the RO specifically asked the Veteran 
to provide an updated address and an authorization for 
records from Dr. S. C.  The letter reminded him that it is 
his responsibility to ensure that such private treatment 
records are secured.  While this letter did not restate the 
criteria of § 3.158(a), the Board finds the Veteran was not 
prejudiced by this omission.  The May 2008 Board remand 
specifically informed him of the criteria and both the remand 
and the May 2008 letter informed him of the importance of 
responding regarding the requested information or of securing 
the records on his own.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999) (finding that remand was not required 
under Stegall where there was substantial compliance with the 
Board's remand instructions), aff'd, Dyment v. Principi, 287 
F.3d 1377 (2002).  Hence, the May 2008 letter substantially 
complied with the May 2008 remand instructions.

In a June 2008 response, the Veteran indicated that he had no 
more information or evidence to give VA to substantiate his 
claim and asked that his claim be decided as soon as 
possible.  

In February 2009, the Veteran's attorney submitted argument 
in support of the Veteran's claim, essentially alleging that 
the Board needed to consider lay evidence of record.  The 
argument did not provide any sort of response to the request 
for information regarding Dr. S. C.    

The Veteran's June 2008 response and his attorney's February 
2009 argument were nonresponsive to the May 2008 Board remand 
and the May 2008 letter requesting specific information about 
treatment with Dr. S. C.  Only the Veteran knows the 
specifics of where he has received treatment, and VA is 
unable to obtain records of treatment he has previously 
identified without his further assistance.  Over a period of 
years the appellant has failed to provide responsive answers 
to several requests for information essential for the proper 
adjudication of his claim.  Because of the credibility 
questions at issue, this evidence is crucial to a proper 
adjudication of his claim.  The record makes clear that the 
Veteran is aware of these requests.  However, neither he nor 
his attorney has provided VA the sought after information and 
it is unable to obtain the previously identified records 
without further help.  He was advised of the consequences of 
a failure to provide the information and continued to ignore 
the requests and to provide nonresponsive answers.  The 
controlling regulation in these circumstances, 38 C.F.R. 
§ 3.158(a), is unambiguous, and mandates that the claim will 
be dismissed where evidence requested in connection with an 
original claim is not furnished within one year from the date 
of the request.  

The Board recognizes that a year has not yet passed since the 
May 2008 letter; however, the Veteran's June 2008 response 
clearly indicates he was not going to provide a responsive 
answer to the May 2008 letter since he requested his appeal 
be decided as soon as possible.  Additionally, an October 
2008 statement from his attorney states that the Veteran 
believes his case has been stated fully and requests his 
appeal be expedited without waiting the full 60 days.  His 
attorney's February 2009 submission also indicates her belief 
that the Veteran's claim is ready for review.  Hence, the 
Board finds that he is not prejudiced by the Board dismissing 
his appeal prior to the passing of one year.  Additionally, 
the Board notes that the Veteran's appeal has been advanced 
on the Board's docket because of the Veteran's age.

The duty to assist is not a one-way street.  A Veteran cannot 
passively wait for assistance in those circumstances where 
his cooperation is needed for evidentiary development (see 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).

In light of the abandonment of the appeal, there remains no 
allegation of error of fact or law for appellate 
consideration.  Under 38 U.S.C.A. § 7105(d)(5), the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.


ORDER

The appeal to establish service connection for a low back 
disability is dismissed.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


